Citation Nr: 1821014	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  14-25 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active service May 1971 to February 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for ischemic heart disease and hypertension.  The Veteran filed a notice of disagreement in October 2011.  The RO issues a statement of the case (SOC) in May 2014.  In July 2014, the Veteran submitted an Appeal to Board of Veterans Appeals (VA Form 9), which only listed the issue of service connection for hypertension.


FINDINGS OF FACT

Hypertension was not shown in service, was first noted many years after service, and is not etiologically related to active military service. 

CONCLUSION OF LAW

Essential hypertension was not incurred in or aggravated during active military service and may not be so presumed.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Service Connection for Hypertension

The Appellant claims entitlement to service connection for hypertension.  

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).

To establish entitlement to direct service connection for the claimed disability, there must be: (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Alternatively, under 38 C.F.R. § 3.303 (b), service connection may be awarded for a "chronic" disease when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a listed chronic disease (under 38 C.F.R. § 3.309 (a) manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition. 

In regard to first element of the Shedden analysis, a current disability, VA outpatient records dated since October 2006 show diagnoses of hypertension.  

Nevertheless, the problem with the Veteran's claim arises with the second and third elements of Hansen/Shedden analysis described above.  Concerning the second element, evidence of incurrence or aggravation of a disease or injury in service, in his July 2014 VA Form 9; the Veteran reports that elevated blood pressure reading were found during service.  He further states that he was told that his blood pressure was elevated and he should be checked again.  The Veteran states that he was not called back for follow up.  However, this is inconsistent with the service treatment records.  There is no evidence of elevated blood reading during service.  In fact, the February 1974 report of examination that was conducted prior to discharge shows a reading of 120/80, which is considered normal.  The Board finds the service treatment records more credible.  The absence of any finding related to hypertension during service is probative evidence against his claim.  

Furthermore, there is no indication the Veteran had hypertension to a compensable degree (meaning to at least 10-percent disabling) within this prescribed 1-year presumptive period following the conclusion of his service.  Additionally, the Veteran has failed to provide any competent medical evidence evidencing a diagnosis of hypertension within a year of his discharge from service.  Thus service connection for hypertension cannot be granted on a presumptive basis as a chronic disease.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

It is additionally worth noting that there are no clinical records reflecting complaints, diagnosis or findings related to hypertension until approximately October 2006, so for over 25 years after his military service ended.  The Veteran reported that he was initially diagnosed with hypertension in the 1980's; however he has not offered any evidence to support this.  Regardless, even assuming, hypertension was diagnosed in the 1980's, this is still an extended period of time after service discharge.  The mere fact that there is no documentation of either condition for so long after service is not altogether dispositive of this claim, but it is nonetheless probative evidence to be considered in deciding this claim and may be viewed as evidence against it.  See AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely-held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

More importantly, the record does not contain a medical nexus.  A VA examination was conducted in July 2011 to obtain a medical nexus opinion.  The physician assistant acknowledged the Veteran's report of inservice treatment as well as his report of treatment in 1980's for hypertension, but still found that hypertension was not caused by military service.  The VA examiner also noted the absence of objective findings of elevated readings during military and/or a diagnosis of hypertension for many years afterwards.

For the Board to attribute the Veteran's hypertension to military service without objective medical evidence of inservice treatment, or continuity of treatment after service discharge, or a medical opinion providing a nexus, would require excessive speculation.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for hypertension.  Since the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved in his favor, and this claim must be denied.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


